Exhibit 10.1
 

 
KRISPY KREME DOUGHNUTS, INC.
2000 STOCK INCENTIVE PLAN

 
RESTRICTED STOCK AGREEMENT
 
THIS AGREEMENT is made as of ___________, by and between Krispy Kreme Doughnuts,
Inc., a North Carolina corporation having its principal office at 370 Knollwood
Street, Winston-Salem, North Carolina 27103 (the “Corporation”), and
____________ (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Board of Directors and shareholders of the Corporation have
approved the Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan (the
“Plan”), for the purposes and subject to the provisions set forth in the Plan;
 
WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) has
granted to Employee restricted shares of Common Stock of Krispy Kreme Doughnuts,
Inc., as set forth below; and
 
WHEREAS, restricted stock granted under the Plan is to be evidenced by an
Agreement in such form and containing such terms and conditions as the Committee
shall determine.
 
NOW, THEREFORE, it is mutually agreed as follows:
 

1.  
Award of Restricted Stock

 
The Committee has granted to Employee an award of _________ restricted shares of
Common Stock (the “Restricted Stock”), subject to, and in accordance with, the
restrictions, terms and conditions set forth in this Agreement. The grant date
of this award of Restricted Stock is _____, 2006 (“Grant Date”).
 

2.  
Restrictions

 
If Employee remains employed by the Corporation, Employee shall become vested in
the Restricted Stock in _______ equal installments beginning on ___________, and
continuing on the next _______________ anniversaries of the Grant Date (each
such date shall be a “Vesting Date”), all as set forth below:
 
Date
Cumulative Number
of
Shares Vested
                   




 
 

--------------------------------------------------------------------------------

 



On each Vesting Date, Employee shall own the vested shares of Restricted Stock
free and clear of all restrictions imposed by this Agreement. The Corporation
shall deliver a certificate(s) (or other evidence of ownership) for the vested
shares of Restricted Stock to Employee as soon as practical after each Vesting
Date. For purposes of this Agreement, employment with a Subsidiary of the
Corporation shall be considered employment with the Corporation.
 

3.  
Certificates

 
The Restricted Stock granted hereunder may be evidenced in such manner as the
Committee shall determine. If certificates representing Restricted Stock are
registered in the name of the Employee, the Committee may require that such
certificates bear an appropriate legend (the “Restrictive Legend”) referring to
the terms, conditions and restrictions applicable to such Restricted Stock, that
the Corporation retain physical possession of the certificates, and that the
Employee deliver a stock power to the Corporation, endorsed in blank, relating
to the Restricted Stock. Upon the vesting of the Restricted Stock pursuant to
the terms hereof and the satisfaction of any withholding tax liability pursuant
to Section 9 hereof, the certificates evidencing such vested shares of Common
Stock, not bearing the Restrictive Legend, shall be delivered to the Employee or
other evidence of vested shares of Common Stock shall be provided to the
Employee.
 

4.  
Rights as a Shareholder

 
Except as otherwise provided in this Agreement and the Plan, Employee shall have
all of the rights of a shareholder of the Corporation with respect to the shares
of Restricted Stock, including the right to vote such shares. All dividends
declared and paid by the Corporation on shares of Restricted Stock shall be paid
in the form of Restricted Stock having a Fair Market Value on the dividend
payment date equal to the amount of the cash dividend. Such shares of Restricted
Stock will vest at the same time as the shares of Restricted Stock in respect of
which they are issued and shall otherwise have terms identical to the terms of
such Restricted Stock.
 

5.  
Effect of Termination of Employment on Restricted Stock

 
Any unvested Restricted Stock shall be automatically forfeited upon the
termination of Employee’s employment for any reason other than due to Employee’s
death or Disability. In the event Employee’s employment terminates due to his or
her death or Disability, the Restricted Stock will become immediately vested in
full.
 

6.  
Adjustment for Change in Common Stock

 
In the event of any change in the outstanding shares of Common Stock by reason
of any stock split, stock dividend, recapitalization, merger, consolidation,
combination or exchange of shares or similar corporate change, the shares of
Restricted Stock shall all be adjusted appropriately in the Committee’s
discretion.
 

7.  
Nontransferability

 
The Restricted Stock shall not be transferable or assignable, other than by will
or the laws of descent and distribution, and any such purported transfer or
assignment shall be null and void
 

 
-2-

--------------------------------------------------------------------------------

 

without the express consent of the Committee. Employee agrees to appropriate
legends on the Restricted Stock in order to reflect the vesting provisions set
forth herein and to reflect any restrictions required by applicable securities
laws.
 

8.  
Change in Control

 
In the event of a “Change in Control,” the Restricted Stock shall become vested
in full. For purposes hereof, “Change in Control” shall have the meaning set
forth in the Plan, except in the case of a transaction described in clauses (1)
or (3) of paragraph (b) of such definition, the consummation of such a
transaction, rather than the approval by shareholders of the Corporation of such
transaction or an agreement to effect such a transaction, shall constitute a
Change in Control.
 

9.  
Taxes and Withholding

 
Employee shall be responsible for all federal, state and local income taxes
payable with respect to this award of Restricted Stock. Employee shall have the
right to make such elections under the Internal Revenue Code of 1986, as
amended, as are available in connection with this award of Restricted Stock. The
Corporation and Employee agree to report the value of the Restricted Stock in a
consistent manner for federal income tax purposes. Employee acknowledges that he
or she may incur substantial tax liability as a result of the grant of
Restricted Stock to him or her or the lapse of the restrictions hereunder.
 
The Corporation shall have the right to retain and withhold from any payment of
Restricted Stock the minimum amount of taxes required by any government to be
withheld or otherwise deducted and paid with respect to such payment. At its
discretion, the Corporation may require Employee to reimburse the Corporation
for any such taxes required to be withheld and may withhold any distribution in
whole or in part until the Corporation is so reimbursed. In lieu thereof, the
Corporation shall have the right to withhold from any other cash amounts due to
Employee an amount equal to such taxes required to be withheld or withhold and
cancel (in whole or in part) a number of shares of Restricted Stock having a
market value not less than the amount of such taxes. In addition, Employee may
elect, subject to approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Corporation withhold Shares with
a Fair Market Value equal to the minimum statutory tax required to be withheld.
 

10.  
Modification of Agreement

 
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 

11.  
Severability

 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 

 
-3-

--------------------------------------------------------------------------------

 



 

12.  
Notices

 
Any notice to be given to the Corporation under the terms of this Agreement
shall be addressed to the Corporation at 370 Knollwood Street, Winston-Salem,
North Carolina 27103, Attention: Chief Financial Officer, or such other address
as the Corporation may hereafter designate to Employee. Any such notice shall be
deemed to have been given when personally delivered, addressed as aforesaid, or
when enclosed in a properly sealed envelope or wrapper, addressed as aforesaid,
and deposited, postage prepaid, with the federal postal service.
 

13.  
Binding Effect

 
(a)  This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Corporation, whether by merger,
consolidation or the sale of all or substantially all of the Corporation’s
assets. The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.
 
(b)  This Agreement shall be binding upon and inure to the benefit of Employee
or his legal representative and any person to whom the Restricted Stock may be
transferred by will, the applicable laws of descent and distribution or consent
of the Committee.
 

14.  
Agreement to be Bound by Plan

 
Employee hereby acknowledges that Employee fully understands his or her rights
under the Plan, and that Employee agrees to be bound by all the terms and
provisions of the Plan.
 

15.  
Plan Controls

 
The Restricted Stock and the terms and conditions set forth herein are subject
in all respects to the terms and conditions of the Plan (which are incorporated
herein by reference). Except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan. The Board reserves its right to amend or terminate the Plan
at any time without the consent of Employee; provided, however, that Restricted
Stock outstanding under the Plan at the time of such amendment or termination
shall not be adversely affected thereby. All interpretations or determinations
of the Committee shall be final, binding and conclusive upon Employee and his or
her beneficiary or legal representative on any question arising hereunder or
under the Plan.
 

16.  
Rights to Future Grants; Compliance with Law

 
By entering into this Agreement, Employee acknowledges and agrees that the award
and acceptance of Restricted Stock pursuant to this Agreement does not entitle
Employee to future grants under the Plan or any other plan, nor do they confer
on Employee any right with respect to continuance of employment.
 

 
-4-

--------------------------------------------------------------------------------

 



 

17.  
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina, without giving effect to the conflicts of laws
provisions thereof.
 

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
KRISPY KREME DOUGHNUTS, INC.
 
 
By:    ______________________________________
Title:  ______________________________________
 
 
EMPLOYEE:
 
                                                                                   
________________________________
Signature
Printed Name:
 

 
 
-6-